136 F.3d 1295
76 Fair Empl. Prac. Cas. (BNA) 581,11 Fla. L. Weekly Fed. C 1159Shari L. LYES, Plaintiff-Appellant,v.CITY OF RIVIERA BEACH, FLORIDA, Cinthia Becton, et al.,Defendants-Appellees.
No. 96-4577.
United States Court of Appeals,Eleventh Circuit.
March 11, 1998.

Michael J. McHale, Daves, Whalen, McHale & Considine, West Palm Beach, FL, for Plaintiff-Appellant.
Richard Hunt McDuff, Johnson, Anselmo, Murdoch, Burke & George, P.A., Ft. Lauderdale, FL, for City of Riviera Beach Community Redevelopment Agency.
Glen J. Torcivia, West Palm Beach, FL, for City of Riviera Beach, FL, and others.
Robin L. Rosenberg, West Palm Beach, FL, for Neil Crilly.
Appeal from the United States District Court for the Southern District of Florida (No. 95-8285-CIV-KLR), Kenneth L. Ryskamp, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 5, 1997, 11th Cir., 126 F.3d 1380).
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, HULL and MARCUS, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Judge Rosemary Barkett has recused herself and will not participate.  Senior Judge Phyllis A. Kravitch has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)